       Case 7:17-cv-08943-CS-JCM Document 629 Filed 07/22/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO                           Case No. 17 Civ. 8943 (CS)(JCM)
 CLERVEAUX, CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY
 MOREAU; AND WASHINGTON
 SANCHEZ,

                                  Plaintiffs,

                 v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN
 HER CAPACITY AS THE
 COMMISSIONER OF EDUCATION OF
 THE STATE OF NEW YORK,

                                  Defendants.


                     JOINT STIPULATION REGARDING EXHIBITS
                   ADMITTED INTO EVIDENCE DURING BENCH TRIAL

        WHEREAS, on January 22, February 10–14, 18–21, 24–27, and March 3, 5, and 24, 2020,

this Court held a bench trial in the above-captioned action;

        WHEREAS, during the bench trial, the Court accepted into evidence certain exhibits, as

reflected in the trial transcripts;

        WHEREAS, exhibits with the prefix “PX” were listed as trial exhibits by Plaintiffs, and

exhibits with the prefix “DX” were listed as trial exhibits by Defendant;

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

parties, through their undersigned counsel that:




                                                   1
       Case 7:17-cv-08943-CS-JCM Document 629 Filed 07/22/20 Page 2 of 2




       1.      The exhibits enumerated in Attachment A were proffered to and received into

evidence, subject to the limitations in the notes column, by the Court during the bench trial in the

above-captioned case;

       2.      The District Court shall enter Attachment A on the docket, as the agreed upon list

of exhibits entered into evidence, subject to the limitations in the notes column, at trial;

       3.      The exhibits listed in Attachment A are part of the record on appeal in the

above-captioned case.



Respectfully submitted,                               Respectfully submitted,

 Dated: July 22, 2020                                 Dated: July 22, 2020

 Latham & Watkins LLP                                 MORGAN, LEWIS & BOCKIUS LLP

 s/ Claudia T. Salomon                                s/ David J. Butler
 Claudia T. Salomon                                   David J. Butler
 claudia.salomon@lw.com                               Randall Levine
 Corey Anne Calabrese                                 William Cravens
 corey.calabrese@lw.com                               Clara Kollm
 Latham & Watkins LLP                                 1111 Pennsylvania Avenue, NW
 885 Third Avenue                                     Washington, DC 20004
 New York, NY 10022                                   T: (202) 739-3000
                                                      F: (202) 739-3001
 New York Civil Liberties Union                       david.butler@morganlewis.com
 Foundation                                           randall.levine@morganlewis.com
 Arthur Eisenberg                                     william.cravens@morganlewis.com
 aeisenberg@nyclu.org                                 clara.kollm@morganlewis.com
 Perry Grossman
 pgrossman@nyclu.org                                  Counsel for Defendant East Ramapo Central
 New York Civil Liberties Union                       School District
 125 Broad Street
 New York, NY 10004

 Counsel for Plaintiffs




                                                  2
